

116 HR 970 : Robert E. Lee Statue Removal Act
U.S. House of Representatives
2020-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 970IN THE SENATE OF THE UNITED STATESDecember 11, 2020 Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACTTo direct the Secretary of the Interior to develop a plan for the removal of the monument to Robert E. Lee at the Antietam National Battlefield, and for other purposes.1.Short titleThis Act may be cited as the Robert E. Lee Statue Removal Act.2.Removal and disposal of monumentNot later than 180 days after the date of the enactment of this Act, the Secretary of the Interior, acting through the Director of the National Park Service, shall remove and appropriately dispose of the Monument to General Robert E. Lee at the Antietam National Battlefield.Passed the House of Representatives December 10, 2020.Cheryl L. Johnson,Clerk